UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7575



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REUVEN TENAMEE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
89-235-JFM)


Submitted:   December 16, 2004         Decided:     December 28, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reuven Tenamee, Appellant Pro Se. Andrew George Warrens Norman,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Reuven Tenamee appeals the district court’s order denying

his motion to compel production of grand jury testimony.    We have

reviewed the record and find no abuse of discretion, as Tenamee

demonstrated no particularized need for production.   See Dennis v.

United States, 384 U.S. 855, 872 (1966).     Accordingly, we affirm

the order of the district court.   See United States v. Tenamee, No.

CR-89-235-JFM (D. Md. Sept. 15, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -